TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00797-CV


In the Matter of A.M.




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT

NO. 01-303-J395, HONORABLE KEN ANDERSON, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant filed a notice of appeal in this cause.  However, this Court has now been
notified that appellant's motion for new trial has been granted.  The effect of the grant of a motion
for new trial is to set aside all proceedings and reinstate the cause on the docket as if it had not been
tried.  See City of Dallas v. Ormsby, 904 S.W.2d 707, 712-13 (Tex. App.--Amarillo 1995, writ
denied); State Dep't of Highways and Pub. Transp. v. Ross, 718 S.W.2d 5, 11 (Tex. App.--Tyler
1986, orig. proceeding).  Accordingly, there is no longer a final judgment from which an appeal may
be pursued.  In the absence of a final judgment, this Court lacks jurisdiction.  North E. Indep. Sch.
Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).  Accordingly, we dismiss the appeal for want
of jurisdiction.  Tex. R. App. P. 42.3(a).


					__________________________________________

					W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed:   March 13, 2003